Case 1:12-cr-00048-WJM Document 884 Filed 06/01/20 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 12-cr-0048-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

12.   CHARLTON KEITH VAUGHN,

     Defendant.
______________________________________________________________________

        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________

Magistrate Judge Scott T. Varholak

      This matter is before the Court on Defendant Charlton Keith Vaughn’s Motion to

Petition the Court for Reduction in Sentence Pursuant to 18 U.S.C. § 4205(g) or 18 U.S.C.

§ 3582(c)(1)(A)(i) (the “Early Release Motion”) [#866] and Defendant Vaughn’s Motion to

Amend Affidavit to Petitioner’s 18 U.S.C. § 3582(c)(1)(A)(i) Motion (the “Supplement

Motion”) [#868] (collectively, the “Motions”). Both Motions have been referred to this

Court. [#879] The Court has carefully considered the Motions and related briefing, the

entire case file, and the applicable case law, and has determined that oral argument would

not materially assist in the disposition of the instant Motions. For the following reasons,

this Court respectfully RECOMMENDS that the Supplement Motion be GRANTED to the

extent it seeks to supplement the Early Release Motion but that the Early Release Motion

be DENIED WITHOUT PREJUDICE for failure to exhaust administrative remedies.
Case 1:12-cr-00048-WJM Document 884 Filed 06/01/20 USDC Colorado Page 2 of 4




I.       BACKGROUND

         On July 15, 2014, Mr. Vaughn was sentenced to 150 months imprisonment and

five years of supervised release on a conviction for conspiracy to distribute crack cocaine.

[##771, 772] Mr. Vaughn filed a notice of appeal six days later. [#773] The Tenth Circuit

enforced an appellate waiver in Mr. Vaughn’s plea agreement and dismissed the appeal.

[#798]

         On April 28, 2020, Mr. Vaughn, acting pro se at the time, filed the Early Release

Motion. [#866] Through the Early Release Motion, Mr. Vaughn seeks early release due

to the dangers associated with COVID-19. [See generally id.] In the Early Release

Motion, Mr. Vaughn describes various programs that he participated in while incarcerated,

including a drug and alcohol program, an anger management course, and a program on

criminal mindset. [Id. at 2]

         On May 7, 2020, Mr. Vaughn filed the Supplement Motion.              [#868]   The

Supplement Motion seeks to add additional information to the Early Release Motion. [See

generally id.] In particular, Mr. Vaughn adds that he is over forty years old and that

COVID-19 is spreading rapidly at his facility. [Id. at 2-3]

         On May 15, 2020, the government filed a response in opposition to the Motions. 1

[#878] On May 21, 2020, Mr. Vaughn, now represented by counsel, filed a reply in

support of the Motions. [#880] Pursuant to this Court’s Order [#881], on May 26, 2020,

the government filed a sur-reply [#882].



1 The Response opposes the Supplement Motion to the extent it seeks Mr. Vaughn’s
release, but does not oppose Mr. Vaughn supplementing his Early Release Motion.
[#878] Accordingly, the Court respectfully RECOMMENDS that the Supplement Motion
be GRANTED and the Early Release Motion be supplemented with the information
contained within the Supplement Motion.
                                              2
Case 1:12-cr-00048-WJM Document 884 Filed 06/01/20 USDC Colorado Page 3 of 4




II.   Analysis

      As relevant here, 18 U.S.C. § 3582(c)(1)(A)(i) permits a district court to reduce a

term of imprisonment if “extraordinary and compelling reasons warrant” the reduction.

The statute provides, however, that the Court may only act:

      [U]pon motion of the Director of the Bureau of Prisons, or upon motion of
      the defendant after the defendant has fully exhausted all administrative
      rights to appeal a failure of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the receipt of such a request
      by the warden of the defendant's facility, whichever is earlier.

Id. § 3582(c)(1)(A). While Mr. Vaughn made a request for home confinement that was

denied on April 15, 2020 [#868 at 4], there is no indication that this request was made

pursuant to Section 3582. Indeed, it does not appear that a Section 3582 request was

made until May 18, 2020. [#880-1; see also #880 at 3; #882 at 2]. That request remains

pending [#882 at 2], and the thirty days have not passed.        Accordingly, the Court

concludes that Mr. Vaughn has not exhausted his administrative remedies and the Court

does not have jurisdiction to consider Mr. Gonzalez’s request for compassionate release.

See United States v. Gonzalez, No. 18-cr-00130-PAB, 2020 WL 1905071, at *1 (D. Colo.

Apr. 17, 2020) (collecting cases).

      Mr. Vaughn argues that the Court should excuse any failure to exhaust his

administrative remedies because the catastrophic health conditions make exhaustion

futile. [#880 at 4-5] “But the Supreme Court has made clear that ‘mandatory exhaustion

statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.’”

Gonzalez, 2020 WL 1905071, at *2 (quoting Ross v. Blake, 136 S. Ct. 1850, 1857 (2016))

(alteration in original). “[T]he judiciary has no power to craft an exception to these

requirements for defendants seeking release during the COVID-19 pandemic.”            Id.



                                           3
Case 1:12-cr-00048-WJM Document 884 Filed 06/01/20 USDC Colorado Page 4 of 4




(quotation omitted). Accordingly, the Court respectfully RECOMMENDS that the Early

Release Motion be DENIED WITHOUT PREJUDICE with permission to re-file once Mr.

Vaughn exhausts his administrative remedies.

III.   CONCLUSION

       For the reasons set forth herein, the Court respectfully RECOMMENDS that the

Supplement Motion [#868] be GRANTED, that the Early Release Motion be

supplemented by the Supplement Motion, but that the Early Release Motion [#866] be

DENIED WITHOUT PREJUDICE. 2

DATED: June 1, 2020                                BY THE COURT:


                                                   s/Scott T. Varholak
                                                   United States Magistrate Judge


2  Within fourteen days after service of a copy of this Recommendation, any party may
serve and file written objections to the magistrate judge’s proposed findings of fact, legal
conclusions, and recommendations with the Clerk of the United States District Court for
the District of Colorado. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Griego v. Padilla
(In re Griego), 64 F.3d 580, 583 (10th Cir. 1995). A general objection that does not put
the district court on notice of the basis for the objection will not preserve the objection for
de novo review.         “[A] party’s objections to the magistrate judge’s report and
recommendation must be both timely and specific to preserve an issue for de novo review
by the district court or for appellate review.” United States v. 2121 East 30th Street, 73
F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections may bar de novo
review by the district judge of the magistrate judge’s proposed findings of fact, legal
conclusions, and recommendations and will result in a waiver of the right to appeal from
a judgment of the district court based on the proposed findings of fact, legal conclusions,
and recommendations of the magistrate judge. See Vega v. Suthers, 195 F.3d 573, 579-
80 (10th Cir. 1999) (holding that the district court’s decision to review magistrate judge’s
recommendation de novo despite lack of an objection does not preclude application of
“firm waiver rule”); Int’l Surplus Lines Ins. Co. v. Wyo. Coal Refining Sys., Inc., 52 F.3d
901, 904 (10th Cir. 1995) (finding that cross-claimant waived right to appeal certain
portions of magistrate judge’s order by failing to object to those portions); Ayala v. United
States, 980 F.2d 1342, 1352 (10th Cir. 1992) (finding that plaintiffs waived their right to
appeal the magistrate judge’s ruling by failing to file objections). But see, Morales-
Fernandez v. INS, 418 F.3d 1116, 1122 (10th Cir. 2005) (holding that firm waiver rule
does not apply when the interests of justice require review).

                                              4
